                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PETER SCHUMAN, et al.,                           Case No. 16-cv-5544-HSG (TSH)
                                   8                    Plaintiffs,                         Case No. 17-cv-1864-HSG (TSH)
                                   9              v.
                                                                                            DISCOVERY ORDER
                                  10       MICROCHIP TECHNOLOGY
                                           INCORPORATED, et al.,                            Re: Dkt. Nos. 116, 117
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13       ROBIN BERMAN, et al.,
                                  14                    Plaintiffs,

                                  15              v.

                                  16       MICROCHIP TECHNOLOGY
                                           INCORPORATED, et al.,
                                  17
                                                        Defendants.
                                  18
                                  19
                                               The parties submitted a joint discovery letter brief on July 23, 2019, requesting in camera
                                  20
                                       review of certain documents in Microchip and Wilson Sonsini’s privilege logs. ECF No. 116.1 In
                                  21
                                       an order dated July 3, 2019, the Court directed the parties to “meet and confer to identify a
                                  22
                                       representative sample of approximately ten to fifteen e-mails for the Court’s in camera review.”
                                  23
                                       ECF No. 115. In a joint letter brief dated July 26, 2019, the parties identified twelve emails that
                                  24
                                       would be submitted for in camera review. ECF No. 117. On August 2, 2019, Defendants
                                  25
                                       submitted the emails to the Court.
                                  26
                                  27
                                       1
                                  28    The Court uses the ECF numbers from the Schuman action. The same filings were made in both
                                       cases.
                                   1          The main issue is whether these otherwise attorney-client privileged emails come within

                                   2   the fiduciary exception to the privilege. “[T]he attorney-client privilege is, perhaps, the most

                                   3   sacred of all legally recognized privileges.” United States v. Mett, 178 F.3d 1058, 1062 (9th Cir.

                                   4   1999) (citations and quotation marks omitted). “The privilege is intended to encourage full and

                                   5   frank communication between attorneys and their clients. In the words of the Supreme Court,

                                   6   ‘[t]he privilege recognizes that sound legal advice or advocacy serves public ends and that such

                                   7   advice or advocacy depends upon the lawyer’s being fully informed by the client.’” Id. (quoting

                                   8   Upjohn v. United States, 449 U.S. 383, 389 (1981)).

                                   9          “The Ninth Circuit, however, has joined a number of other courts in recognizing a

                                  10   ‘fiduciary exception’ to the attorney-client privilege.” Id. “As applied in the ERISA context, the

                                  11   fiduciary exception provides that ‘an employer acting in the capacity of ERISA fiduciary is

                                  12   disabled from asserting the attorney-client privilege against plan beneficiaries on matters of plan
Northern District of California
 United States District Court




                                  13   administration.’” Id. at 1063 (quoting Becher v. Long Island Lighting Co., 129 F.3d 268, 272 (2d

                                  14   Cir. 1997)). Technically, “the fiduciary exception is not an ‘exception’ to the attorney-client

                                  15   privilege at all.” Id. Rather, “as to advice regarding plan administration, a trustee is not ‘the real

                                  16   client’” – the beneficiaries are – “and thus never enjoyed the privilege in the first place.” Id.; see

                                  17   also Stephen v. Unum Life Ins. Co. of America, 697 F.3d 917, 931 (9th Cir. 2012).

                                  18          However, “the fiduciary exception has its limits – by agreeing to serve as a fiduciary, an

                                  19   ERISA trustee is not completely debilitated from enjoying a confidential attorney-client

                                  20   relationship.” Mett, 178 F.3d at 1063. “Thus, the case authorities mark out two ends of a

                                  21   spectrum.” Id. at 1064. “On the one hand, where an ERISA trustee seeks an attorney’s advice on

                                  22   a matter of plan administration and where the advice clearly does not implicate the trustee in any

                                  23   personal capacity, the trustee cannot invoke the attorney-client privilege against the plan

                                  24   beneficiaries.” Id. “On the other hand, where a plan fiduciary retains counsel in order to defend

                                  25   herself against the plan beneficiaries (or the government acting in their stead), the attorney-client

                                  26   privilege remains intact.”

                                  27          “There is no binding precedent in this circuit delineating precisely when the interests of a

                                  28   Plan fiduciary and its beneficiary become sufficiently adverse that the fiduciary exception no
                                                                                          2
                                   1   longer applies.” Stephan, 697 F.3d at 933. “Courts that have considered the issue, however, have

                                   2   repeatedly rejected the argument that the prospect of post-decisional litigation is enough to

                                   3   overcome the fiduciary exception.” Id. (citations and quotation marks omitted). In Stephan, the

                                   4   Ninth Circuit decided that “[t]he context of the documents” is the deciding factor. Id. If the

                                   5   “goal” of the “communications” relates to “the determination” of benefits, that is “a matter of plan

                                   6   administration,” and the fiduciary exception applies. Id. By contrast, “preparation for litigation”

                                   7   does not trigger the exception.

                                   8          Importantly, the Ninth Circuit has rejected the notion that the fiduciary exception is

                                   9   “expansive” and reaches “otherwise privileged legal advice” that merely “‘relates to’ fiduciary

                                  10   matters.” Mett, 178 F.3d at 1064. The Court explained that “[t]his expansive view of the

                                  11   fiduciary exception . . . must be rejected for at least four reasons.” Id. at 1065. “First, this view of

                                  12   the fiduciary exception threatens to swallow the entirety of the attorney-client privilege for ERISA
Northern District of California
 United States District Court




                                  13   trustees.” Id. “Second, the expansive view unmoors the fiduciary exception from its justifying

                                  14   rationales.” Id. “Third, and most importantly, where attorney-client privilege is concerned, hard

                                  15   cases should be resolved in favor of the privilege, not in favor of disclosure.” Id. “Finally, from a

                                  16   policy perspective, an uncertain attorney-client privilege will likely result in ERISA trustees

                                  17   shying away from legal advice regarding the performance of their duties.” Id.

                                  18          The Court turns, then, to the emails. WSGR Priv. Log Item Nos. 180 and 187 are not

                                  19   100% on either end of the spectrum. But reading these emails fairly and in context, it cannot be

                                  20   said that the goal of these communications was to interpret the plan or make a determination of an

                                  21   entitlement to benefits. At most, if the fiduciary exception were expansive, there might be an

                                  22   argument that these emails are “related to” plan administration. On the other hand, the subject line

                                  23   makes them look like preparation for litigation.

                                  24          WSGR Priv. Log Item Nos. 59, 130, 131, 150 and 152 and Microchip Priv. Log Item Nos.

                                  25   309 and 310 are likewise not perfectly at either end of the spectrum. They don’t seem to be

                                  26   preparation for litigation. But they’re also not advice about benefits owed or not owed or plan

                                  27   interpretation. These documents are best categorized as being “related to” plan administration,

                                  28   which the Ninth Circuit has rejected as being sufficient to apply the fiduciary exception.
                                                                                          3
                                   1          Finally, we come to Microchip Priv. Log Item Nos. 272, 273 and 274. The bulk of the

                                   2   discussion in these emails is preparation for litigation. There is one paragraph in each of these

                                   3   emails, however, that includes plan interpretation. Nonetheless, the Court finds that the fiduciary

                                   4   exception does not apply, for two reasons. First, the plan interpretation is in the context of

                                   5   preparation for litigation, not in the context of advising on plan administration.

                                   6          Second, and more importantly, Microchip was not a fiduciary when it received those

                                   7   emails. The emails are dated March 11, 2016, which is before the acquisition closed on April 4,

                                   8   2016. As Judge Gilliam explained, “Plaintiffs fail to allege facts showing that Microchip

                                   9   exercised or had discretionary authority or responsibility in the administration of the plan prior to

                                  10   the merger . . .” ECF No. 54 at 13 (emphasis original, citation and quotation marks omitted).

                                  11   Recall that the theory behind the fiduciary exception is that when an attorney advises a fiduciary

                                  12   about how to administer a plan, the real client is the beneficiary. Mett, 178 F.3d at 1063. Before
Northern District of California
 United States District Court




                                  13   Microchip closed the acquisition, the real client being advised was simply Microchip.

                                  14          True, Microchip probably remembered the advice it received in March when it then

                                  15   became a fiduciary in April. But that’s not a sufficient basis to apply the fiduciary exception. As

                                  16   noted, there isn’t a good argument that before the acquisition closed, the real client receiving legal

                                  17   advice was anyone other than Microchip. In March, at the time it received these emails,

                                  18   Microchip didn’t owe fiduciary responsibilities to the plan beneficiaries. Surely the existence or

                                  19   non-existence of the attorney-client privilege has to be determined by the facts and circumstances

                                  20   existing as of the time of the communications, or legal advice will be chilled by uncertainty. As

                                  21   the Ninth Circuit explained in Mett, exceptions to the attorney-client privilege need to be kept

                                  22   limited and clear. Allowing the fiduciary exception to reach back in time to communications that

                                  23   were made before an entity became a fiduciary threatens too much uncertainty. It would cast a

                                  24   pall on due diligence review in corporate acquisitions, among other problems.

                                  25   \\

                                  26   \\

                                  27   \\

                                  28   \\
                                                                                         4
                                   1          Accordingly, for the foregoing reasons, the Court finds that all twelve emails at issue are

                                   2   attorney-client privileged, and the fiduciary exception does not apply to any of them.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: September 13, 2019

                                   7
                                                                                                   THOMAS S. HIXSON
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
